UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1800



In Re: ANDREW CLIFFORD MOORE,

                                                              Debtor.
_________________________


GEORGE E. MCDERMOTT,

                                            Plaintiff - Appellant,

          versus


ANDREW CLIFFORD MOORE,

                                             Defendant - Appellee,

          and


UNITED STATES TRUSTEE,

                                                  Party in Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-1822-PJM, BK-88-42746, AP-95-1249)


Submitted:   December 17, 1998         Decided:     December 29, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


George E. McDermott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     George E. McDermott appeals from the district court’s order

dismissing his appeal from the bankruptcy court’s order denying his

motion to reopen his adversary proceeding against Andrew Moore

alleging that confirmation of Moore’s Chapter 11 plan was obtained

by fraud.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See McDermott v. Moore, No.

CA-97-1822-PJM; BK-88-42746; AP-95-1249 (D. Md. May 18, 1998).   We

deny McDermott’s motion for injunctive relief in which he sought to

enjoin the enforcement of this court’s prior opinion, and we deny

his motion for suggestion of removal from this court.    See In re

Beard, 811 F.2d 818, 827 (4th Cir. 1987).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 3